Title: To George Washington from William Blake, 20 March 1785
From: Blake, William
To: Washington, George



Dear Sir
Charleston [S.C.] March 20th [1785]

The want of an Opportunity has prevented me from hitherto forwarding you the Seeds and Plants I promised when I had the Honor of paying you my Respects at Mount Vernon; I wish they may answer your Expectations, such a Hedge will be an acquisition.
Our State is anxious for the Honor of a Visit from you, I need not repeat, it woud gratify the summit of our Desires. Permit me, Sir, without intruding more on your Time to make a

Tendre of my best Respects to Mrs Washington, and to assure you with greatest Regard & Esteem I remain Dear Sir Your most Obedient Humble Sert

William Blake

